PER QURIAM.
The appeal herein was- taken on the 25th day of February, 1918. The parties thereafter entered into a stipulation under which appellant was given to not later than the 15th day of June, 1918* in which to serve and file his brief upon such appeal. Appellant has failed to'file his brief within such period., and no stipulation or order extending the time has been filed or entered herein. Appellant being in default, this court will deem said appeal abandoned.
The order appealed1 from is affirmed.
SMITH, J., takes no part herein.